SUBSIDIARY PUT OPTION AGREEMENT


This Subsidiary Put Option Agreement (the “Agreement”) is entered into and made
effective as of May 13, 2011 (“Effective Date”), by and between Michael Davis,
an individual, and Wendi Davis, an individual (each, a “Purchaser” and,
collectively, the “Purchasers”) and Southern Bella, Inc., a Delaware corporation
(the “Company”) (each, a “Party” and, collectively, the “Parties”).


RECITALS


WHEREAS, the Purchasers are currently the President, Chief Executive Officer,
Chief Financial Officer, Secretary, and all Directors of the Company, and are
the beneficial owners of Eight Million One Hundred Sixty Six Thousand Six
Hundred Sixty Seven (8,166,667) shares of the Company’s common stock, which
represents ownership of ninety four percent (94%) of the Eight Million Six
Hundred Sixty Six Thousand Six Hundred Sixty Seven (8,666,667) shares of the
Company’s common stock that are issued and outstanding as of the Effective Date;


WHEREAS, the Purchasers are also the President, Secretary-Treasurer and
represent all of the Directors of the Company’s subsidiary and sole operating
entity, Uptone Pictures, Inc. (“Uptone”), of which the Company holds One Hundred
Percent (100%) of Uptone’s One Hundred (100) shares of issued and outstanding
common stock (the “Uptone Shares”);


WHEREAS, the Purchasers are contemporaneously entering into an Amended and
Restated Stock Purchase Agreement (the “Stock Purchase Agreement”) with Geoff
Evett, an individual (“Evett”), pursuant to which Evett will acquire one hundred
percent (100%) of the Purchasers’ current holdings of Eight Million One Hundred
Sixty Six Thousand Six Hundred Sixty Seven (8,166,667) shares of the Company’s
common stock for an aggregate purchase price of Two Hundred Twenty Thousand
Dollars ($220,000.00) (“Stock Purchase”) and, thereby, will become the majority
stockholder of the Company;


WHEREAS, the Company is contemplating selling the Uptone Shares and the
Purchasers have expressed an interest in continuing to manage Uptone’s operation
and business; therefore, as further consideration for Evett’s execution and
completion of the transactions contemplated by the Stock Purchase Agreement,
Purchasers desire to grant the Company and the Company desires to accept a put
option to require Purchasers to purchase from the Company one hundred percent
(100%) of the Uptone Shares subject to the terms and conditions herein.


AGREEMENT


NOW THEREFORE, in consideration of the mutual covenants and representations and
subject to the conditions herein, the Parties hereto agree as follows:


1.           Grant of Put Option.  On and following the Effective Date, the
Company shall have the option to sell (the “Put Option”) and, upon and following
exercise of the Put Option, the Purchasers, jointly and severally, shall have
the obligation to purchase, all of the Uptone Shares for a total aggregate
purchase price of One Hundred Dollars ($100.00) (the “Purchase Price”).  The Put
Option hereby granted may be exercised any time on or prior to May 13, 2014
(three years after the Effective Date), subject to earlier termination as
provided herein (the “Option Deadline”) (the period between the Effective Date
and the Option Deadline being referred to as the “Option Period”), upon written
notice delivered by the Company to the Purchasers and the Escrow Agent five (5)
business days before the proposed closing of the sale of the Uptone Shares
pursuant to the Put Option.
 
 
 

--------------------------------------------------------------------------------

 


2.           Terms of Exercise of Put Option and Purchase of the Uptone Shares.


2.1           Closing.  Promptly upon the Purchasers’ receipt of the written
notice conveying the Company’s intent to exercise the Put Option as set forth in
Section 1, the Parties shall deliver to Locke Lord Bissell & Liddell LLP, as
escrow agent (the “Escrow Agent”) pursuant to the terms of that certain Escrow
Agreement dated as of May 13, 2011, attached hereto as Exhibit A, and
incorporated herein by reference (the “Escrow Agreement”), such closing
deliverables as set forth in Sections 2.1.1 and 2.1.2 below (the “Closing
Deliverables”).  On the date the Escrow Agent receives such Closing Deliverables
and provided the Closing Conditions set forth in Section 2.2 have been satisfied
or waived, the Closing of the transaction will occur and the Closing
Deliverables shall be released in accordance with the Escrow Agreement (the
“Closing”).  The Closing shall take place at the offices of Locke Lord Bissell &
Liddell LLP, 500 Capitol Mall, Suite 1800, Sacramento, CA 95814 at 10:00 a.m.
Pacific time within two (2) business days after the satisfaction or waiver of
the Closing Deliverables and Closing Conditions, but in no event more than two
(2) business days after the Option Deadline, unless extended by the mutual
written consent of the parties (“Closing Date”).


2.1.1           The Purchasers’ Deliverables.  The Purchasers shall deliver the
following to the Escrow Agent:


(a)           a cash payment in the amount of the Purchase Price via wire
transfer of same day available funds; and


(b)           such other agreements, instruments or documents as may be
reasonably requested to effect the transfer of the Uptone Shares to the
Purchasers.


2.1.2           The Company’s Deliverables.  The Company shall deliver the
following to the Escrow Agent:


(a)           a certificate or certificates representing the Uptone Shares, duly
endorsed for transfer with such medallion guarantees, notarization and/or other
similar certification as may be required by Uptone’s transfer agent, if any; and


(b)           such other agreements, instruments or documents as may be
reasonably requested to effect the transfer of the Uptone Shares to the
Purchasers.


2.2           Closing Conditions.  The following conditions precedent shall be
satisfied or waived prior to the Closing Date:


2.2.1           The Board of Directors and the stockholders of the Company shall
have duly approved the transfer of the Uptone Shares to the Purchasers; and


2.2.2           The Company shall have filed with, and mailed to its
stockholders, any and all proxy statements and/or information statements
required by SEC Regulation 14A or 14C, as applicable.


3.           Representations and Warranties of the Purchasers.  Each Purchaser
hereby represents and warrants to the Company, that as of the Effective Date and
as of the Closing Date:
 
 
2

--------------------------------------------------------------------------------

 


3.1           Authority.  Each Purchaser has full power and authority to enter
into this Agreement and the Escrow Agreement, and such agreements constitute
such Purchaser’s valid and legally binding obligation, enforceable in accordance
with their respective terms.


3.2           Purchase Entirely for Own Account.  Each Purchaser is acquiring
the Uptone Shares for investment for such Purchaser’s own account, not as a
nominee or agent, and not with a view to, or for, resale or distribution of any
part thereof, and that such Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same.  By executing
this Agreement, each Purchaser further represents that such Purchaser does not
have any contract, undertaking, agreement or arrangement with any person or
entity to sell, transfer or grant participations to such person or to any third
person, with respect to any of the Uptone Shares.


3.3           Investment Experience.  Each Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Uptone Shares, and has evaluated the merits and risks of such investment.  Each
Purchaser is able to bear the economic risk of an investment in the Uptone
Shares and, at the present time, is able to afford a complete loss of such
investment.


3.4           Accredited Investor.  Each Purchaser is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act of 1933, as amended (the “Securities Act”).


3.6           Restricted Securities.  Each Purchaser understands that the Uptone
Shares are characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may by resold without registration under the Securities Act only
in certain limited circumstances.  Each Purchaser acknowledges and understands
that resale of the Uptone Shares may be restricted indefinitely unless they are
subsequently registered under the Securities Act and qualified under applicable
state securities laws or an exemption from such registration and such
qualification is available.


3.7           Legends.  It is understood that the certificates evidencing the
Uptone Shares may bear one or all of the following legends:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN ACCORDANCE WITH
RULE 144 UNDER THE ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT
SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.


3.8           No General Solicitation.  Each Purchaser has not been offered any
of the Uptone Shares by any form of advertisement, article, notice or other
communication published in any newspaper, magazine, the Internet, or similar
media or broadcast over television or radio, or any seminar or meeting whose
attendees have been invited by any such media.
 
 
3

--------------------------------------------------------------------------------

 


4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers, that as of the Effective Date and as
of the Closing Date:


4.1           Organization, Good Standing and Qualification.  The Company and
Uptone are entities duly incorporated, validly existing and in good standing
under the laws of the State of Delaware and North Carolina, respectively, and
have all requisite power and authority to carry on their business as now
conducted and to own and use their properties.  Neither the Company nor Uptone
is in violation of any of the provisions of their respective certificate or
articles of incorporation, bylaws, or other organizational or charted documents.


4.2           Capitalization of Uptone.  The authorized capital stock of Uptone
on the Effective Date and as of the Closing Date will consist of 100,000 shares
of common stock, of which 100 shares will be issued and outstanding.  No shares
of preferred stock are authorized.  There are no shares of capital stock
issuable pursuant to any stock plans of Uptone, nor are there any shares of
capital stock issuable or reserved for issuance pursuant to securities
exercisable for, or convertible into or exchangeable for any shares of capital
stock of Uptone.  All of the issued and outstanding shares of Uptone’s capital
stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights and were issued in full compliance
with applicable state and federal securities law and any rights of third
parties.  No Person is entitled to pre-emptive or similar statutory or
contractual rights with respect to any securities of Uptone.  As used in this
Agreement, “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.


4.3           Authorization.  The Company is not a party to any agreement,
written or oral, creating rights in respect of any of Uptone Shares in any third
person or relating to the voting of the Uptone Shares.  This Agreement
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.


4.4           Valid Issuance; No Encumbrances.  The Company is the lawful owner
of the Uptone Shares, free and clear of all security interests, liens,
encumbrances, equities and other charges.


5.           The Purchasers’ Covenants.  The Purchasers make the following
covenants as of the Effective Date, through and including the date of Closing or
termination of the Agreement pursuant to Section 8:


5.1           Conduct of Business.  During the Option Period, by virtue of the
fact that the Purchasers will be the President, Secretary-Treasurer and all
Directors of Uptone, the Purchasers shall use reasonable efforts, to the extent
such efforts are within the Purchasers’ control, to cause Uptone’s business to
be operated in the usual and ordinary course of business and in material
compliance with the terms of this Agreement.  The Purchasers shall not, except
as otherwise disclosed in this Agreement and unless they have the Company’s
written consent and any other approvals required by applicable law:


5.1.1           Cause Uptone to merge or consolidate with any other entity or
acquire or agree to acquire any other entity;


5.1.2           Sell, transfer, or otherwise dispose of any material assets
required for the operations of the Uptone’s business except in the ordinary
course of business consistent with past practices;
 
 
4

--------------------------------------------------------------------------------

 


5.1.3           Cause Uptone to create, incur, assume, or guarantee any material
indebtedness for money borrowed except in the ordinary course of business, or
create or suffer to exist any mortgage, lien or other encumbrance on Uptone’s
material assets, except those in existence on the Effective Date or those
granted pursuant to agreements in effect on the date of this Agreement; and


5.1.4           Cause Uptone to issue any additional shares of capital stock or
take any action affecting the capitalization of Uptone.


5.2           Cooperation with Escrow.  During the Option Period, the Purchasers
shall cooperate with the Company in establishing an escrow in furtherance of
Section 2, above, for purposes of facilitating the Closing, including entering
into such escrow agreements as may be reasonably necessary or requested by
Escrow Agent.


5.3           Cooperation with Disclosures Required in the Company’s Securities
Filings.  The Purchasers understand that the Company continues to be obligated
to file reports and registration statements under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof (the
foregoing materials being collectively referred to herein as the “SEC Filings”),
on a timely basis.  During the Option Period, including in furtherance of
fulfilling the Closing Conditions under Section 2.2 of this Agreement, the
Purchasers shall cooperate with the Company and the Company’s corporate counsel
in preparing such SEC Filings and the financial statements which accompany such
SEC Filings and will take every effort to ensure that:  (1) the SEC Filings
comply in all material respects with the requirements of the Securities Act and
the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, (2) that none of the SEC Filings, when filed, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, and (3) that the
financial statements of the Company and Uptone included in the SEC Filings
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing, and (4) that the financial statements of the Company and Uptone
fairly present in all material respects the financial position of the Company
and Uptone as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.


6.           The Company’s Covenants.  The Company makes the following
covenants, effective from the Effective Date, through and including the date of
Closing, or termination of the Agreement pursuant to Section 8:


6.1           Lock-Up and Voting Agreements.


6.1.1           Lock-Up Agreement.  During the Option Period, the Company will
not, without the prior written consent of the Purchasers, directly or indirectly
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, or otherwise dispose of or transfer any Uptone Shares.  The Company
agrees and consents to the entry of stop transfer instructions with Uptone’s
transfer agent, if any, and registrar against the transfer of the Uptone Shares,
except in compliance with this Agreement.


6.1.2           Voting Agreement.  During the Option Period, at such time as
Uptone conducts a meeting of, or otherwise seeks a vote or consent of, its
stockholders, the Company shall vote the Uptone Shares in favor of, or provide a
consent with respect to, appointing the Purchasers as the sole directors of
Uptone.
 
 
5

--------------------------------------------------------------------------------

 


6.1.3           Termination of the Lock-Up and Voting Agreements.  In the event
that the Purchasers substantially breach their covenants and obligations under
this Agreement and do not rectify such breach within ten (10) days after the
Company provides written notice of the same to the Purchasers, the Company’s
covenants and obligations under this Section 6.1, and any related rights of the
Purchasers regarding the same, will immediately terminate.


6.2           Securities Filings.  The Company shall make such filings with the
SEC as may be required to satisfy the Closing Conditions set forth in Section
2.2 above.  During the Option Period, the Company will take every effort to
ensure that: (1) the SEC Filings comply in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, (2) that none of the SEC
Filings, when filed, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (3) that the financial statements of the Company and
Uptone included in the SEC Filings comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing, and (4) that
the financial statements of the Company and Uptone fairly present in all
material respects the financial position of the Company and Uptone as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.


6.3           Cooperation with Escrow.  During the Option Period, the Company
shall cooperate with the Purchasers in establishing an escrow in furtherance of
Section 2, for purposes of facilitating the Closing, including entering into
such escrow agreements as may be reasonably necessary or requested by Escrow
Agent.


7.           Indemnification.


7.1           Scope of Indemnification.  Each Purchaser, severally and jointly,
covenants and agrees that he/she will indemnify, defend and hold harmless the
Company, its directors, officers, employees or agents against and in respect of
all claims, causes of action, demands, costs, expenses, obligations,
liabilities, recoveries and deficiencies and claims for damage of any nature
whatsoever (including interest, penalties, and reasonable attorneys fees)
whether known or unknown, direct or indirect, existing or not existing as of the
Effective Date, that the Company, its directors, officers, employees or agents
may incur or suffer, become liable for or which may be asserted or claimed
against the Company, its directors, officers, employees or agents which arise,
result from, or relate to Uptone’s operations, acts or omissions prior to the
Effective Date, Uptone’s operations, acts or omissions during the Option Period
and Uptone’s operations, acts or omissions following the Closing of this
Agreement or following termination of this Agreement pursuant to Section 8
(each, individually a “Claim” and, collectively, the “Claims”).


7.2           Reimbursement.  In the event the Company incurs any expenses,
fines, liabilities as a result of any Claim, Purchasers shall promptly reimburse
the Company for all actual loses, expenses, fines and/or liabilities, including,
but not limited to, reasonable attorneys’ fees, court costs and related expenses
as they are incurred.


7.3           Survival.  The indemnities in this section shall be deemed to be
contractual and shall survive termination of this Agreement.


8.           Term and Termination.  The term of this Agreement shall commence
upon the Effective Date and shall continue in full force and effect until the
fulfillment of each Party’s respective obligations as set forth herein, unless
earlier terminated as provided in this Section 8.  The rights of the Company
granted hereby shall be subject to termination as follows:
 
 
6

--------------------------------------------------------------------------------

 


8.1           Any and all rights of the Company hereunder shall automatically
terminate without any action of the Company in the following events:
 
 
8.1.1           Upon the mutual written consent of the Company and the
Purchasers.


8.1.2           If the Company has not exercised the Put Option granted to it
prior to the Option Deadline.


8.1.3           By either Party if any of the conditions set forth in Section
2.2 shall have become incapable of fulfillment.


8.2           Nothing in this Section 8 shall be deemed to release any Party
from any liability for any breach by such Party of the terms and provisions of
this Agreement or to impair the right of any Party to compel specific
performance by any other Party of its obligations under this Agreement.


9.           Miscellaneous.


9.1           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Purchasers,
as applicable.  The provisions of this Agreement shall inure to the benefit of
and be binding upon the respective permitted successors and assigns of the
Parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any Party other than the Parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.


9.2           Counterparts: Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and delivered by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen.


9.3           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


9.4           Notices.  All notices to be given by either party to the other or
the Escrow Agent will be in writing and may be transmitted by personal delivery,
facsimile transmission, overnight courier or mail, registered or certified,
postage prepaid with return receipt requested except as expressly set forth
herein.  Notices of change of address or facsimile number shall be effective
upon similar means of delivery.  Personal delivery shall be deemed made upon
actual delivery, facsimile delivery shall be deemed made upon receipt of
facsimile transmission, overnight courier delivery shall be deemed delivered the
next day or the day thereafter, and mail delivery, whether first-class,
registered or certified shall be deemed delivered three (3) days after delivery
to a U.S. Postal Service receptacle or authorized postal service employee.



 
To the Purchasers:
Michael and Wendi Davis

222 E. Jones Avenue
Wake Forest, North Carolina 27587



 
To the Company:
Southern Bella, Inc.

3505 Castlegate Court
Lexington, Kentucky 40502
Attn: President, Geoff Evett
 
 
7

--------------------------------------------------------------------------------

 



 
To the Escrow Agent:
Locke Lord Bissell & Liddell LLP

500 Capitol Mall, Suite 1800
Sacramento, CA  95814-4704
Attn: Scott E. Bartel


9.5           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Purchasers.


9.6           Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the Parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


9.7           Entire Agreement.  This Agreement, including any Exhibits,
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both oral
and written, between the Parties with respect to the subject matter hereof and
thereof.


9.8           Further Assurances.  The Parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


9.9.           Advice of Counsel.  Each Party hereby represents and confirms
that it has had or waived the opportunity to seek and obtain the advice of its
own attorney, advisor and/or accountant regarding the transactions contemplated
herein.


9.10           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of Delaware without regard to the choice of law
principles thereof.  Each of the Parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of Delaware for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each Party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement (other than by telex or facsimile which shall be
deemed improper service).  Each of the Parties hereto irrevocably consents to
the jurisdiction of any such court in any such suit, action or proceeding and to
the laying of venue in such court.  Each Party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY
IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


9.11           Currency.  All amounts referenced and set forth herein hall be in
lawful money of the United States.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 

 
THE PURCHASERS:




/s/ Wendi Davis
Wendi Davis




/s/ Michael Davis
Michael Davis






THE COMPANY:




/s/ Geoff Evett
Name: Geoff Evett
Title: President

 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ESCROW AGREEMENT

